            Case 2:20-cv-01007-YY     Document 42      Filed 07/20/21    Page 1 of 2




                        IN THE UNITED STATES DISTRICT COURT

                              FOR THE DISTRICT OF OREGON


MICHAEL RAY PROVENCIO,                                    No. 2:20-cv-01007-YY

                      Plaintiff,                          ORDER

       v.

D. PARKER, Officer,

                      Defendant.


HERNÁNDEZ, District Judge:

       Magistrate Judge You issued a Findings and Recommendation on April 12, 2021, in

which she recommends that this Court grant Defendant’s Motion for Summary Judgment and

dismiss this case without prejudice. F&R, ECF 35. The matter is now before the Court pursuant

to 28 U.S.C. § 636(b)(1)(B) and Federal Rule of Civil Procedure 72(b).

       Plaintiff filed timely objections to the Magistrate Judge’s Findings & Recommendation.

Pl. Obj., ECF 37. When any party objects to any portion of the Magistrate Judge’s Findings &



1 - ORDER
         Case 2:20-cv-01007-YY        Document 42       Filed 07/20/21     Page 2 of 2




Recommendation, the district court must make a de novo determination of that portion of the

Magistrate Judge’s report. 28 U.S.C. § 636(b)(1); Dawson v. Marshall, 561 F.3d 930, 932 (9th

Cir. 2009); United States v. Reyna-Tapia, 328 F.3d 1114, 1121 (9th Cir. 2003) (en banc).

       The Court has carefully considered Plaintiff’s objections and concludes that there is no

basis to modify the Findings & Recommendation. The Court has also reviewed the pertinent

portions of the record de novo and finds no error in the Magistrate Judge’s Findings &

Recommendation.

                                        CONCLUSION

       The Court ADOPTS Magistrate Judge You’s Findings and Recommendation [35].

Therefore, Defendant’s Motion for Summary Judgment [20] is GRANTED. This case is

dismissed without prejudice.

       IT IS SO ORDERED.



                July 20, 2021
       DATED: _______________________.



                                                 ___________________________
                                                    MARCO A. HERNÁNDEZ
                                                    United States District Judge




2 - ORDER
